FILED: QUEENS COUNTY CLERK 07/21/2016 10:39 AM                              INDEX NO. 713435/2015
         Case
NYSCEF DOC.   1:21-cv-00798-PKC-VMS
            NO. 53                  Document 1-6 Filed 02/12/21 PageRECEIVED
                                                                     1 of 5 PageID #: 54
                                                                              NYSCEF:  07/21/2016
Case 1:21-cv-00798-PKC-VMS Document 1-6 Filed 02/12/21 Page 2 of 5 PageID #: 55
Case 1:21-cv-00798-PKC-VMS Document 1-6 Filed 02/12/21 Page 3 of 5 PageID #: 56
Case 1:21-cv-00798-PKC-VMS Document 1-6 Filed 02/12/21 Page 4 of 5 PageID #: 57
Case 1:21-cv-00798-PKC-VMS Document 1-6 Filed 02/12/21 Page 5 of 5 PageID #: 58
